\OOO\`|O'\U\-I>UJ[\)\-\

[\)[\)[\.)[\.){\)[\)[\)[\)l\))-1)--1)--1>--¢)--1r-‘)-\)-l)-¢»--l
OO\IO\Ul-LL)J[\)*-*O\DOO\]O`\UI-Pb~>l\)»-*C

 

 

Magistrate Judge

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
UNITED STATES OF AMERICA, NO. CR18-5319
Plaintiff,
V FINDINGS AND ORDER ACCEPTING
` DEFENDANT FOR DEFERRED
GABRIEL G. RAMIREZ, PROSECUTION, APPROVING TREATMENT

PLAN, AND DIRECTING DEFENDANT TO

D€fe“da“t~ TAKE TREATMENT AS PRESCRIBED

 

 

THIS MATTER, coming on for hearing this 28th day of January, 2019, upon the
defendant's Petition for Deferred Prosecution; the defendant appearing in person and by his
attorney, Joseph B. Cutter; the United States of America being represented by Barbara J.
Sievers, Assistant United States Attorney; the Court, having examined and incorporated into
the record Petitioner’s Petition and Statement in Support of deferred prosecution, the
evaluation and treatment report prepared by Social Treatment Opportunities Program
(S.T.O.P.), and the files and records herein, being fully advised in the premises, does now
make and enter the following: 1

I. FINDINGS OF FACT

A. On or about the 25th day of March, 2018, Petitioner Was charged With the

offense charged in the Information. These offenses occurred as .a direct result of

alcoholism/chemical dependency problems;

oRDER ACCEPTING DEFERREDPROSECUTION - 1 UNITED STATES ATTORNEY

700 STEWART STREET, SUlTE 5220

(CRl 8-53 19; GABRIEL G. RAMIREZ) sEATTLE, WAerNGToN 98101-1271
(206) 553-7970

 

\OOO\]O\U\-bb)l\))-\

l\)[\)[\)l\.)l\)l\)[\)[\)[\.))-¢r-\)-l)-»)-l»-¢»-\>-a)-¢)-¢
OO\]O\Lh-PDJ[\)>-\O\OOO\IO\U\-I>b~)l\)’-‘O

 

 

B. Petitioner suffers from an alcohol/ drug problem and is in need of treatment;

C. The probability of similar misconduct in the future is great if the problem is not
treated;

D. Petitioner is amenable to treatment;

E. An effective rehabilitative treatment plan is available to Petitioner through
Social Treatment Opportunities Program (S.T.O.P.), an approved treatment facility as
designated by the laws of the State of Washington, and Petitioner agrees to be liable for all
costs of this treatment program;

F. That Petitioner agrees to comply with the terms and conditions of the program
offered by the treatment facility as set forth in the diagnostic evaluation from Social
Treatment Opportunities Program (S.T.O.P.), attached to Statement of Petitioner filed
herewith, and that Petitioner agrees to be liable for all costs of this treatment program;

G. That Petitioner has knowingly and voluntarily stipulated to the admissibility
and sufficiency of the facts as contained in the written police report attached to Statement of
Petitioner filed herewith. .

H. That Petitioner has acknowledged the admissibility of the stipulated facts in
any criminal hearing or trial on the underlying offense or offenses held subsequent to
revocation of this Order Granting Deferred Prosecution and that these reports will be used to
support a finding of guilt;

I. That Petitioner has acknowledged and waived the right to testify, the right to a
speedy trial, the right to call witness to testify, the right to present evidence in his defense, *

and the right to a jury trial;

From the foregoing FINDINGS OF FACT, the Court draws the following:
II. CONCLUSIONS OF LAW
A. That the above-entitled Court has jurisdiction over the subject matter and

Petitioner GABRIEL G. RAMIREZ, in this case;

ORDER ACCEPTING DEFERRED PROSECUTION - 2 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220

(CR18'5319§ GABRIEL G- RAMIREZ) SEATTLE, WAsHiNGToN 98101-1271
(206) 553~7970

\OOO\]O\Ul-l>b~>l\)»-‘

I\) [\) [\) l\) [\) [\)d [\) [\) [\)`)-\ h-\ r-d )-l )--\ )-1 p_a p--a p_\ i_\
00 \l O`\ L}! -l> UJ I\) l-‘ O \O OO q O\ 'Jl -P UJ [\) '-‘ O

 

 

B. That Petitioner’s Petition for Deferred Prosecution meets the requirements of
RCW 10.05 et seq.;

C. That the diagnostic evaluation and commitment to treatment meets the
requirements of RCW 10.05.150;

D. That Petitioner is eligible for deferred prosecution.

III.’ ORDER

Having made and entered the foregoing FINDINGS OF FACT and CONCLUSIONS
OF LAW, it is hereby _

4 ORDERED that the defendant is accepted for deferred prosecution. The prosecution
of the above-entitled matter is hereby deferred for five (5) years pursuant to RCW 10.05
et seq., upon the following terms and conditions:

A. Petitioner shall be on probation for the deferral period and follow the rules and
regulations of probation; 5 v

B. Petitioner shall enroll in and successfully complete the two-year treatment
program recommended by Social Treatment Opportunities Program (S.T.O.P.) according to
the terms and conditions of that plan as outlined in the diagnostic evaluation, a true copy of
Which is attached to the Petition and incorporated herein by reference. Petitioner shall not
change treatment agencies without prior Probation approval;

C. The treatment facility, Social Treatment Opportunities Program (S.T.O.P.),
shall tile with the United States Probation Office status reports of Petitioner’s compliance
with treatment, monthly during the first year of the deferred prosecution period and every
three (3) months during the second year. The Court may increase the frequency of these
reports at its discretion;

D. Petitioner shall notify U.S. Probation within 72 hours of any residence change.

E. Petitioner shall abstain during the deferred prosecution period from any and all

consumption of alcoholic beverages and/or non-prescribed mind-altering drugs;

oRDER ACCEPTING DEFERRED PRosECUTIoN - 3 UNITED STATES ATTORNEY

f 700 STEWART STR.EET, SuITE 5220

(CR18-53 19; GABRIEL G. RAMIREZ) sEAmE, wAsHmGToN 98101-1271
(206) 553-7970

\DOO\]O\UI-l>b)l\.))-\

[\) [\)`[\) [\) [\) [\) [\) [\) [\) )-¢ r-‘ )-¢ i-1 »-- r-‘ r-¢ r»-\ r-\ )-¢
OO\`|O\Ul-Pb~)l\)t-‘O\DOO\`|O\UI-BL)JN*-*O

 

 

F. Petitioner shall not operate a motor vehicle on the public highways without a
valid operator's license and proof of liability insurance sufficient to comply with the state
laws on financial responsibility;

G. Petitioner shall be law abiding and shall not commit any alcohol/drug related
offenses or other criminal offenses during the period of deferral, l
H.' Petitioner shall notify U.S. Probation within 72 hours of being arrested,

questioned, or cited by Law Enforcement;

l. In the event that Petitioner fails or neglects to carry out and fulfill any term or
condition of his treatment plan or violates any provision of this Order or any rule or
regulation of his probation officer, upon receiving notice, the Court shall hold a hearing to
determine why Petitioner should not be removed from deferred prosecution and prosecuted
for the offense/offenses charged;

J. In the event the Court finds cause to revoke this deferred prosecution, the
stipulated police reports shall be admitted into evidence, and Petitioner shall have his guilt or
innocence determined by the Court;

K. That the statement of Petitioner for Deferred Prosecution shall remain sealed,
and all subsequent reports or documents relating to his treatment information shall be sealed,
to maintain confidentiality of Petitioner’s treatment information;

L. That the Department of Licensing be notified of this Order accepting the
Petitioner for deferred prosecution;

M. Upon proof of Petitioner’s successful completion of five years deferral period
in this Order, the Court shall dismiss the charges pending against Petitioner.

///
///
///

ORDER ACCEPTING DEFERRED PROSECUTION - 4 ' UNITED STATES ATTORNEY

700 STEWART STREI~:T, SUITE 5220

(CR18-53 19; GABRIEL G. RAMIREZ) SEATTLE, WAsHINGTON 98101-1271
(206) 553-7970

 

\OOO\]O\U‘l-BL)J[\)*-‘

l\)[\)[\)[\)l\)[\)[\.)l\.)[\))-is--\i--\n---\r-l»--l»-\)-l)--‘r-l
OO\]O`\UI-PL)J[\)*-‘O\OOO\]O\U!-PL»J[\Jt-‘C

 

 

N. Additional conditions:

l. The defendant shall participate as directed in a mental health program approved by
the United States Probation Office. The defendant must contribute towards the cost of any
programs, to the extent the defendant is financially able to do so, as determined by the U.S.
Probation Officer.

2. The defendant shall comply with taking all prescribed psychotropic medications as
directed by his mental health provider. '

3. The defendant shall submit his or her person, property, house, residence, storage
unit, vehicle, papers, computers (as defined in 18 U.S.C. § 1030(6)( 1)), other electronic
communications or data storage devices or media, or office, to a search conducted by a
United States probation officer, at alreasonable time and in a reasonable manner, based upon
reasonable suspicion of contraband or evidence of a violation of a condition of supervision.
Failure to submit to a search may be grounds for revocation. The defendant shall warn any
other occupants that the premises may be subject to searches pursuant to this condition.

4. The defendant shall participate as instructed by the U.S. Probation Officer in a
program approved by the probation office for treatment of narcotic addiction, drug
dependency, or substance abuse, which may include testing to determine if defendant has
reverted to the use of drugs or alcohol. The defendant shall also abstain from the use of
alcohol and/or other intoxicants during the term of supervision Defendant must contribute g
towards the cost of any programs, to the extent defendant is financially able to do so, as
determined by the U.S. Probation Officer. In addition to urinalysis testing that may be a part
of a formal drug treatment program, the defendant shall submit up to eight (8) urinalysis tests
per month.

5. The defendant shall participate as directed in the Moral Reconation Therapy
program approved by the United States Probation and Pretrial Services Office. The
defendant must contribute towards the cost of any programs, to the extent the defendant is

financially able to do so, as determined by the U.S. Probation Officer.

ORDER ACCEPTING DEFERRED PROSECUTION - 5 UNlTED STATES ATTORNEY

700 STEWART STREEr, SU!TE 5220

(CRl 8-53 19; GABRIEL G. RAMIREZ) sEATTLE, wAsHmGroN 98101_1271 '
(206) 553-7970

 

 

\OOO\]O\UI-l>b)[\)r-¢

l\)[\)[\)[\)l\)[\)[\)[\)[\)»-‘r-lr-lr-r-\)-¢)-‘»-¢\-dv-¢
OO`\] O\Ul h LJJ l\) '-‘ O\OOO \l O`\ Ul -I>LJJN ’-‘ O

 

 

DONE IN OPEN COURT this 25 day of January, 2019.

_le//¢@/¢\ L .Q?Z/rl//€/ f

THERESA L. FRICKE/
United States Magistrate Judge

Presented by:

km

vv'

JO PH CUTTER
Att ey fo Petitioner

I have received a copy of the foregoing Order of Deferred Prosecution. l have read
and understand its contents, and agree to abide by the terms and conditions set forth herein.

 

Dated: lll@ilcl Y /V
_( l ’GABRIEL G. MIREZ
Petitioner

crtif that a copy of this signed Order was mailed to the subject treatment facility,
011 I//:'U/ /q , 2019. The United States Probation Office was also
furnished a copy of this Order.

 

w%a>%

Clerk o(!,“%

ORDER ACCEPTING DEFERRED PROSECUTION - 6 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220

(CRl 8-53 19; GABRIEL G. RAMIREZ) y SEATTLE, WASHlNGToN 98101-1271
v (206) 553-7970

 

